PER CURIAM.
A post-conviction action (§§ 7-408.1— 408.8, W.S.1957, 1967 Cum.Supp.) in the district court was dismissed on motion reciting the petition (1) failed to state a cause of action, and (2) all issues presented had been raised on an appeal to this court and fully adjudicated. The court found the motion to dismiss was well taken.
Petitioner appeals.
Our examination of Kennedy v. State, Wyo., 422 P.2d 88 (1967), the appeal above-referred to, discloses all issues relied upon in this post-conviction proceeding had been fully considered and disposed of by this court.
The judgment of the trial court is affirmed.
Affirmed.